Citation Nr: 1340167	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-32 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board further observes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through September 2012, which were considered in the October 2012 statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).   

First, the Board finds that a remand is necessary in order to obtain the Veteran's complete service treatment records.  In this regard, he reported in his February 2008 VA Application for Compensation and/or Pension (VA Form 21-526) that he had received treatment for his claimed right ankle disorder at the "Vietnam Medical Clinic" in April 1969.  He further indicated in a March 2010 statement that he was treated for this injury near "Plauc," Vietnam and that he had undergone surgery as a result of this injury in a March 2009 notice of disagreement.  While his service treatment records are contained in the claims file, such records do not document a right ankle injury or surgery to repair such an injury.  As these newly identified records are pertinent to the instant claim, an attempt to obtain such records should be made on remand.

The Board further finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed right ankle disorder.  In this regard, the Veteran has alleged injuring his right ankle during combat service in Vietnam, specifically that he fell off sandbags during a bombing attack.  The Board notes that the Veteran's service personnel records indicate that he had served in the United States Army Pacific-Vietnam (USARPAC-V) from January 1969 to February 1970 and that he had been transferred to the United States Army Vietnam (USARV) in December 1968.  Such allegation of an in-service injury is consistent with the circumstances of the Veteran's service.  Additionally, while the current service treatment records are negative for complaints, treatments or diagnoses related to a right ankle disorder, the Veteran has identified another treatment facility which may document such in-service treatment.  Post-service treatment records document complaints of right heel pain and an assessment of Achilles tendinitis in May 2007.  Therefore, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed right ankle disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure the Veteran's service treatment records (to include any surgical records) dated in April 1969 from the "Vietnam Medical Clinic" near "Placu," Vietnam related to his claimed right ankle disorder from any appropriate source, to include the National Personnel Records Center.  Please note that clinical records may be filed under the name of the facility rather than the service member.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Following the completion of the that receipt of any additional records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed right ankle disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all diagnoses related to the Veteran's right ankle.  The examiner should identify all such disorders that have been present at any time since February 2008.

(b)  For each diagnosed disorder of the right ankle, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during the Veteran's period of honorable active duty service from July 1968 to February 1970; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his claimed April 1969 right ankle injury and subsequent surgery.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements regarding the incurrence of this injury during a bombing incident and continuity of symptomatology since service. The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


